Citation Nr: 1702599	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multiple sclerosis, also claimed as headaches, muscle spasms, numbness and dizziness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974.  

This matters comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In March 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claims.

In January 2014, the Veteran failed to appear for a hearing before the Board in Washington, D.C. Consequently, her hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1. The most probative evidence of record indicates that the Veteran did not exhibit symptomatology attributable to multiple sclerosis in service.

2. The most probative evidence of record indicates that multiple sclerosis did not manifest to a compensable degree within the seven year presumptive period following the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis, also claimed as headaches, muscle spasms, numbness and dizziness, have not been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of her claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the May 2010 initial adjudication of the claim, letters were sent to the Veteran in February 2009 and March 2009 that fully addressed all notice elements with respect to the claim on appeal.  The letter provided information as to what evidence was required to substantiate the claims and the respective responsibilities of the VA and the Veteran in developing the information and evidence necessary to substantiate the claims.

Following the March 2015 remand, a June 2015 letter was sent to the Veteran.  This letter requested the Veteran furnish all dates and places of treatment for MS, particularly any treatment she received during the seven year presumptive period.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(3). 

The claims file contains the Veteran's lay statements in support of the claim, service personnel and treatment records, post-service private and VA treatment records, and a VA examination reports dated January 2010 and August 2015.  The Board has carefully reviewed these documents of record and finds that there is no outstanding available evidence that has been identified. 

With respect to the Veteran's January 2010 and August 2015 VA examination reports, because they were prepared by competent medical professionals, who considered the Veteran's lay statements and medical history and provided an opinion with a rationale, the Board finds that the VA examinations are adequate to adjudicate the Veteran's claim.  Moreover, neither the Veteran nor her representative has asserted the VA examination was inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

While the Board acknowledges the August 2015 VA examination does not provide the medical opinion and rationale requested in the Board's March 2015 remand directives regarding the manifestation of MS prior to 1981, the Board notes the examiner concluded the Veteran did not have MS.  Consequently, the Board finds that a further remand would be unproductive given the medical evidence of record and the Veteran's inconsistent statements regarding her symptomatology, which will be addressed below.  

Further, in accordance with the Board's remand directives, the RO requested the Veteran furnish all dates and places of treatment for MS, particularly any treatment she received during the seven year presumptive period.  As such, the Board finds there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Service Connection

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as MS, if the disability is shown to have manifested to a compensable degree within a specified period of time following separation from service.  38 U.S.C. § 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307(a)(3), 3.309(a).  For the chronic diseases delineated in 38 C.F.R. § 3.309(a), service connection may also be established by showing chronicity and continuity of symptomatology post-service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the case of MS, the disability must manifest to a compensable degree within seven years of separation from service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(3).

A. Background

The Veteran contends that she is entitled to service connection for MS.  While the Veteran's service treatment records (STRs) show that she was not diagnosed with MS in service, she asserts that she began exhibiting symptomatology of MS in service, which continued post-service.

In an April 2009 letter, the Veteran expressed her belief that while her back conditions in service were noted as "back sprain[s]/strain[s]" they were actually symptoms of the onset of MS.  In the letter, the Veteran attributed her tremors, dizzy spells, headaches, and muscle spasms to MS.  She contended that MS could not be diagnosed in the late 1990s until it had progressed significantly.

Later in a May 2011 letter, the Veteran suggested her MS was caused by the numerous vaccinations she received in-service.  While the Veteran did not submit any medical research or treatises, she advised that research has determined that being vaccinated compromises the immune system in certain people, such as herself.  The Veteran claimed she had an immediate reaction to the numerous vaccinations she received in-service.  The Veteran reported that she started falling and experiencing dizziness about one month after receiving her vaccinations.

A review of the Veteran's STRs reveals that at the time of her enlistment examination in October 1973 no issues were noted with the exception of a vision defect.  

The Veteran's STRs show that upon induction she received the majority of her vaccinations in early December 1973, with the exception of two vaccines, which were administered a couple weeks apart in January 1974.  

Following induction, the Veteran's STRs show that she sought medical attention on a number of occasions for back pain beginning in March 1974.  In a March 1974 entry, the Veteran reported experiencing severe back pain and headache.  Again in March 1974, in a Health Record Chronological Report of Medical Care, it was noted that the Veteran reported numbness in both legs that was "shooting up" her spine.  Yet again, in March 1974, in a Clinical Record Consultation Sheet, it was noted that the Veteran sought treatment for low back pain.  The doctor noted the Veteran's symptoms were acute low back pain and numbness in her legs.  

Later, in an April 1974 Clinical Record Consultation Sheet, the Veteran reported experiencing low back pain.  However, at that time, the doctor noted it was probably attributable to a conversion reaction;  a mental condition in which a person may experience blindness, paralysis, or other nervous system symptoms that cannot be explained by medical evaluation. 

Again in April 1974, a Clinical Record Consultation Sheet noted the Veteran sought treatment for low back pain.  The doctor noted "in the absence of any objective evidence of disease [he] [could not] justify admission [at] this time."  As a result, the doctor recommended measures to alleviate the back pain short of hospitalization. 

Then again in April 1974, in a Clinical Record Narrative Summary, Dr. G.D.E. stated the Veteran reported hurting her back about two weeks prior.  Dr. G.D.E. indicated the Veteran was evaluated by another doctor, who found no objective back problem at all; no muscle spasm or otherwise to indicate the Veteran had a back problem.  Dr. G.D.E. reported the evaluating doctor believed the Veteran's problems were "super-tentorial."  Dr. G.D.E. noted the Veteran's present diagnosis was back strain, secondary to conversion reaction.

In a subsequent April 1974 Clinical Record Narrative Summary, Dr. G.D.E. stated the Veteran was once more admitted for a back strain.  At that time, Dr. G.D.E. noted the Veteran had been definitively diagnosed with a chronic conversion reaction to all of her personal problems. 

Aside from back pain, in March 1974, the Veteran reported trauma to both her ears.  The Veteran advised that she was putting on a wire choker necklace and it slipped causing injury to both ears.  The Veteran was seen again for in June 1974 for this condition.  A Clinical Record Consultation Sheet indicates the Veteran ruptured her tympanic membrane in her right ear as a result of the March 1974 incident.  

The Veteran also sought medical attention for lightheadedness in-service.  A December 1973 Sick Call Treatment Record note indicates the Veteran reported becoming lightheaded and subsequently developing a headache.  However, these symptoms were attributed to hyperventilation and anxiety .

In an August 1974 Medical Board document, the Veteran is diagnosed with hysterical personality disorder.  The Medical Board document described the condition to include a long-standing behavior characterized by emotional lability, over-reactivity, and self-dramatization.  A August 1974 Medical Board Report Cover Sheet indicates the Veteran was recommended for discharge as a result of being diagnosed with hysterical personality disorder. 

The Veteran contends that her MS symptomatology continued post-service.  In support thereof, the Veteran has submitted private and VA treatment records as well as documents received from the Social Security Administration (SSA).

Post-service private and VA treatments indicate the Veteran has sought medical attention for back pain.  In a letter written by Dr. E.A.S., he noted that he first saw the Veteran in September 1978.  At that time, the Veteran reported that she started having back problems following an automobile accident about a month prior.  Dr. E.A.S. advised the Veteran reported being unable to stand up straight, finding it difficult to lie flat, and experiencing back spasms.  Dr. E.A.S. indicated an x-ray of the lumbar sacral spine revealed that everything was essentially normal.  

Later in September 1978, Dr. D.J.L., an orthopedic doctor, examined the Veteran.  Dr. D.J.L. determined the Veteran's low back pain was due to an acute lumbosacral strain.

In a March 1979 VA Report of Accidental Injury, the Veteran claimed that in July 1978 she was involved in an automobile accident.  The Veteran advised that a boulder fell from a truck coming in the opposite direction, hitting the hood of her automobile and bouncing into her windshield.  The Veteran stated she was "tossed to the floor of her auto[mobile]" and her automobile ended up going into an embankment.  

In a subsequent Report of Medical Examination for Disability Evaluation in April 1979, the Veteran stated as a result of this automobile accident she sustained severe neck and low back injuries, which caused paralysis on her right side and limited use on her left side.  

Referring to the July 1978 automobile accident, in an attachment to the April 1979 Report of Medical Examination for Disability Evaluation, Dr. H.E.M. noted the Veteran reported symptoms of back pain, tremor, periodic headaches, and numbness in her extremities all began following her accident.  The Evaluation expressly noted the Veteran had no tremors.  

Then, in a March 1979 Certificate of Attending Physician, Dr. L.F.B. noted the Veteran reported symptoms of pain up and down her entire spine, numbness into her right arm, cephalgia (headaches) on a daily basis, and fatigue.  Dr. L.F.B. diagnosed the Veteran with post severe traumatic lumbar sprain with muscle spasm, myositis and radiculitis; and post moderate to severe traumatic cervical sprain with muscle spasm, myositis and radiculitis.  

Next, in November and December 1995, the Veteran sought medical attention at a hospital from Dr. K.P.K. and Dr. J.W.B.  In November 1995, Dr. K.P.K. noted the Veteran reported persistent bilateral hip and back pain following a foraminotomy in September 1995.  While in December 1995, Dr. J.W.B. noted the Veteran reported bilateral hip and low back pain following a decompressive laminectomy.  

In May 1999, the Veteran sought medical attention from Dr. D.K., a neurologist.  Dr. D.K. noted the Veteran reported her pain began in August 1995.  Dr. D.K. indicated the Veteran appeared to have undergone a decompressive laminectomy, following which she developed muscle spasms in both legs and chronic back pain.  Dr. D.K. noted the Veteran's major complaints were tingling pain in her right arm, shooting pain down both legs, and severe pain between her shoulder blades.  The Veteran also reported pain in her low back, neck, hands, and feet; falling; and having difficulty climbing stairs.  Dr. D.K. noted that workup to date has included and MRI of the brain which was normal, a magnetic resonance imaging (MRI) of the cervical spine which demonstrated a disc with some flattening of the cervical cord at C5-6, a MRI of the lumbar spine which demonstrated degenerative disease, and an EMG and nerve condition velocity study in the lower extremities which were normal.

In July 1999, the Veteran was seen again by Dr. D.K.  Dr. D.K. noted the Veteran complained of continuing pain in her neck and right arm as well as generalized discomfort in her back legs and trunk.  Dr. D.K. indicated a MRI was done of the Veteran's cervical spine and thoracic spine.  Dr. D.K. noted the MRI of the cervical spine demonstrated moderate cervical spondylosis as well as small to moderate right pericentral disc herniation at C4-C5 pressing on the ventral surface of the spinal cord, while the MRI of the thoracic spine demonstrated mild degenerative changes of multiple levels.  However, Dr. D.K. went on to opine the Veteran's multifocal pain is primarily from a musculoskeletal origin, and to some degree of functional embellishment.  Absent from Dr. D.K.'s medical opinion was any reference to a diagnosis of MS.  Ultimately, in August 1999, Dr. D.K. opined that the Veteran's pain is unlikely to be of a primarily neurologic etiology.  

The Veteran asserts that her MS was not diagnosed until 2000 at the University of New Mexico MS Clinic.  There is no medical evidence of record from the University of New Mexico MS Clinic.  

In July 2001, the Veteran sought a medical consultation at G.C.R. Medical Center for MS and arm and shoulder pain with Dr. T.R.  During the consultation, the Veteran reported that she began having intermittent episodes of numb legs and back spasms in her 20s.  The Veteran stated she has been using crutches to ambulate for about two years.  The Veteran reported that she had an MRI done at the U.N.M. MS Clinic, but no clear abnormality was seen.  However, the Veteran maintained she was diagnosed with MS at the U.N.M. MS Clinic, but not given any MS medication.  

During the consultation, Dr. T.R. noted the Veteran had been evaluated by two other doctors previously, who took shoulder x-rays and a MRI of her cervical spine, but no clear etiology for her problems were found.  Following an examination, Dr. T.R. opined that MS was possible because many of the Veteran's symptoms and problems are consistent with MS.  However, Dr. T.R. qualified that opinion by noting there were not a lot of hard upper motor neuron findings to rely upon.  Further, he noted that he would like to review the Veteran's U.N.M. MS Clinic records because he found it odd that an MS Clinic would not recommend one of the MS prophylactic medications to the Veteran following a diagnosis.  While Dr. T.R. noted an impression of MS, he did not refer the Veteran to a MS clinic until May 2002.  

In July 2002, Dr. T.R. referred the Veteran to Dr. J.P.S. at his MS clinic.  At that time, the Veteran again reported being diagnosed with MS in 2000.  The Veteran stated she is incapable of self-ambulation for any significant period of time without full support; she was utilizing a powered wheelchair at the time.  Following an examination, Dr. J.P.S. indicated an impression of MS.  However, with respect to the back pain reported by the Veteran, Dr. J.P.S. indicated an impression of radicular pain with a very likely musculoskeletal component.

A December 2008 Neurology Consult General Notes from the El Paso VA HCS indicates the Veteran was seen for another MS consultation.  The Veteran reported that she began exhibiting symptoms in the 1970s; falling frequently, muscle weakness, and fatigue.  The Veteran reported she was diagnosed with MS in 2000 after becoming very sick.  The Veteran indicated MS was found in her spine after several MRIs.  At that time, the Veteran underwent a physical and neurological examination, following which the nurse practitioner indicated that MS was a possibility.  However, the examiner instructed the Veteran to sign a release for her medical records from U.N.M. for them to review for further recommendation.

In January 2010 following a VA examination, the examiner formally diagnosed the Veteran with MS.  However, the examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's MS was caused by or a result of the fainting spells, back pain, and numbness she experienced in-service.

Subsequently, in a May 2015 Medical General Note, Dr. D.A.B. noted the Veteran was previously notified by Dr. S.G., a neurologist, that there was no evidence for her diagnosis of MS.  

Most recently, in an August 2015 VA examination report, the examiner opined that the Veteran did not have MS.

B. Analysis

There is conflicting evidence regarding the Veteran's diagnosis of MS.  The Veteran contends that she was first formally diagnosed with MS in 2000 at the U.N.M. MS Clinic.  However, those records have not been made available to the VA, nor to the series of medical professionals the Veteran has consulted  with or been treated by post-service.  See July 2001 G.C.R. Medical Center Consultation; see also December 2008 Neurology Consult General Notes.

The Board notes that following an August 1999 SSA examination, the Veteran was diagnosed with reflex sympathetic dystrophy based on similar symptomatology the Veteran attributes to her MS.  See July 1999 Daily Living Questionnaire for the SSA (the Veteran reported "variable weakness in arms [and] legs, mostly on [the] right side, limiting range of motion and onset of excruciating pain"); see also July 1999 Pain Questionnaire for the SSA (the Veteran reported pain in her right leg, lower back, neck area, and right arm).

The earliest reference to MS in the medical evidence of record is made in the July 2001 G.C.R. Medical Center Consultation notes from Dr. T.R.  However, Dr. T.R. stopped short of diagnosing the Veteran with MS because there were not a lot of hard upper motor neuron findings to rely upon.  Rather, Dr. T.R. opined that MS was a possibility because the Veteran's symptoms and problems were consistent with MS.  

Later in July 2002, Dr. T.R. referred the Veteran to Dr. J.P.S. at his MS clinic.  Even at that time, Dr. J.P.S. did not diagnose with Veteran with MS, instead he noted impressions of MS and radicular pain with a very likely musculoskeletal component with respect to the Veteran's back pain.

Subsequently, in a December 2008 Neurology Consult General Note from the El Paso VA HCS for a MS consultation, the nurse practitioner indicated that MS was a possibility.

The only formal diagnosis of MS of record comes from the January 2010 VA examination report. 

However, in a May 2015 Medical General Note, Dr. D.A.B. noted the Veteran was previously notified by Dr. S.G., a neurologist, that there was no evidence for her diagnosis of MS.  Then, most recently, in an August 2015 VA examination report, the examiner opined that the Veteran did not have MS.

Despite the May 2015 Medical General Note and August 2015 VA examination report, since the January 2010 VA examination report diagnosed the Veteran with MS during the pendency of her claim, the Board finds there is sufficient proof of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, at 321 (2007) (holding that the requirement of a "current disability" is satisfied when a veteran has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).

The first diagnosis of MS of record comes 36 years following the Veteran's separation from service.  See January 2010 VA Examination Report.  Even if the Board accepted the Veteran's assertion that she was first diagnosed with MS in 2000, the Veteran is well outside the seven year presumptive period following separation in 1974.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(3).  

Apart from the timeframe of the diagnosis, the limited medical evidence of record during the seven year presumptive period, does not show chronicity and continuity of symptomatology attributable to MS post-service.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(3).    

The earliest medical evidence of record during the presumptive period is a letter written by Dr. E.A.S., which indicates he first saw the Veteran in September 1978.  Dr. E.A.S. relayed that at that time, the Veteran reported that she started having back problems following an automobile accident about a month prior.  According to Dr. E.A.S, an x-ray of the lumbar sacral spine indicated everything was essentially normal.  

Later, in September 1978, Dr. D.J.L., an orthopedic doctor, examined the Veteran.  Dr. D.J.L. determined the Veteran's low back pain was due to an acute lumbosacral strain; indicating a recent onset as opposed to a chronic condition.

Then, in a March 1979 Certificate of Attending Physician, Dr. L.F.B. noted the Veteran reported symptoms of pain up and down her entire spine, numbness into her right arm, cephalgia (headaches) on a daily basis, and fatigue.  Dr. L.F.B. diagnosed the Veteran with post severe traumatic lumbar sprain with muscle spasm, myositis and radiculitis; and post moderate to severe traumatic cervical sprain with muscle spasm, myositis and radiculitis; indicating injuries sustained from an external force.  

In an attachment to a April 1979 Report of Medical Examination for Disability Evaluation, Dr. H.E.M. noted the Veteran reported symptoms of back pain, tremor, periodic headaches, and numbness in her extremities all began following her the same automobile accident referenced by Dr. E.A.S. 

The medical evidence of record clearly associates any symptomatology reported by the Veteran during the presumptive period with a diagnosis or event distinct from MS.  Moreover, there is no medical evidence of record for the four year period between 1974 and 1978.  As a result, service connection for MS is not warranted under the seven  year presumptive period established in 38 U.S.C. § 1112 and 38 C.F.R. § 3.307(a)(3).  

Next, the Board must consider whether the evidence of record shows a nexus or link between the current disability and the in-service diseases or injuries alleged.  To that end, the Veteran has submitted statements in support of her claim, STRs and post-service treatment records.

The Veteran contends the symptoms she exhibited in service (e.g. headaches, muscle spasms, numbness and dizziness) were the onset of MS.  See April 2009 Letter; see also August 2010 Letter.  

While the Board acknowledges that the Veteran is competent to provide evidence regarding the symptoms she exhibited in service, she is not competent to render a medical diagnosis or opinion on complex medical questions.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge , training or experience are competent to render a medical diagnosis); cf. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)); cf. also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  To the extent the Veteran is describing the symptoms she experienced in service the Board finds her lay statements competent.  

Beyond competency, the Board is also charged with assessing the credibility of the Veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Credibility can be evaluated by showing of interest, bias, inconsistent statements, the demeanor of the witness, facial plausibility of the statement, and the consistency of the witness' statement.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

At the outset, the Board recognizes that while there is no diagnosis of MS in service, the lack of contemporaneous medical evidence does not diminish the credibility of the Veteran's claim.  See Buchanan, 451 F.3d at 1337 (holding the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  However, after a thorough review of the evidence of record, the Board finds the Veteran's lay statements are internally inconsistent as well as with the other evidence submitted on her behalf.  Therefore, the Board finds the Veteran's lay statements less credible than the other evidence of record as explained below.  

First, the Board notes the Veteran's diagnosis of hysterical personality disorder in-service, which eventually led to her discharge.  See STR Medical Board.  The Medical Board document in the Veteran's STRs describes the condition to include a long-standing behavior characterized by emotional lability, over-reactivity, and self-dramatization.  Consequently, the Board finds the Veteran is not an accurate historian.  

With respect to the hand tremors the Veteran submits she began exhibiting in service, the Veteran claims it was not very noticeable except when she had to write or hold an object like a glass of water.  In fact, the Veteran claims she sought attention for an ear injury in March 1974 while in service, which was a result of a tremor.  In her VA Form 9, the Veteran explained that she did not report the tremor because she was concerned that she would be discharged from service as result.  In a March 1974 entry in the Veteran's STR, the Veteran reported trauma to both her ears.  The Veteran advised that she was putting on a wire choker (necklace) and it slipped causing injury to both ears.  The Veteran was seen again for in June 1974 for this condition.  A Clinical Record Consultation Sheet indicates the Veteran ruptured her tympanic membrane in her right ear as a result of the March 1974 incident.  The Board has concerns regarding the facial plausibility of the March 1974 incident.  

While the Veteran insists that she began exhibiting MS symptoms in service, which progressively got worse post-service, the Veteran has contradicted this contention on a number of occasions.  See April 2009 Letter; see also August 2010 Letter.  For instance, in an attachment to the April 1979 Report of Medical Examination for Disability Evaluation, Dr. H.E.M. noted the Veteran reported symptoms of back pain, tremor, periodic headaches, and numbness in her extremities all began following a July 1978 automobile accident.  

Then, in an April 1998 Progress Note from the SSA the Veteran reported severe headaches and was referred for an MRI.  At that time, the Veteran denied having any other active medical problems.  

Later in October 1998, in a letter written by Dr. S.R.P., he noted the Veteran presented for an evaluation in August 1998 for weakness, pain, muscle contractions and tremors.  In the letter, Dr. S.R.P. noted the Veteran reported these symptoms started soon after a laminectomy in September 1995.

Subsequently, in a July 1999 Daily Living Questionnaire for the SSA, the Veteran reported that she had "variable weakness in arms [and] legs, mostly on [the] right side, limiting range of motion and onset of excruciating pain."  She indicated these symptoms began about four years prior.  Then again, in a July 1999 Pain Questionnaire for the SSA, the Veteran indicated the pain in her right leg, lower back, neck area, and right arm began in August 1995.

Next, while the Veteran has reported debilitating symptoms leading to the use of bilateral crutches and subsequently a motorized wheelchair and requiring in-home care, in the August 2015 VA examination report,  the Veteran reported that since 1998, she has tailored clothing, remodeled furniture, swam approximately three times per week, does water aerobics, and gardens.  Cf. January 2013 Neurology Consults General Note; cf. July 2001 G.C.R. Medical Center Consultation (Veteran has been using crutches to ambulate for about two years); cf. July 2002 Examination Note (Veteran remains incapable of self-ambulation for any significant distance without full support and uses a motorized wheelchair for ambulation); cf. January 2003 G.C.R. Medical Center Consultation Note (any transportation, ambulation, and independence is out of the question); cf. December 2008 Primary Care Initial Evaluation Note (the Veteran has an electronic wheelchair due to weakness in legs and right knee pain).  Further, in the 2015 VA examination report, the Veteran reported she drives approximately three hours daily and puts her own wheelchair in and out of her Jeep daily.

Given the above, the Board is unable to accord the Veteran's lay evidence significant probative weight. 

In contrast, the Board finds the January 2010 VA examination report highly probative because the examiner not only examined the Veteran, but considered the Veteran's lay statements and thoroughly reviewed the Veteran's medical history before rendering his opinion that it was less likely as not (less than 50/50 probability) that the Veteran's MS was caused by or a result of fainting spells, back pain, and numbness in-service.

Although the Veteran submitted an undated letter from Dr. D.M., who indicated that he has been treating the Veteran for nine years, has reviewed the Veteran's service records and opined that she continues to suffer from symptoms displayed in-service, the Board is unable to accord Dr. D.M.'s letter any significant probative value because it did not specify what he has been treating the Veteran for over the course of nine years nor identified the symptoms displayed in service with which the Veteran continues to suffer.

As indicated in the January 2010 VA examination report, the Veteran's STRs do not support the Veteran's contentions.  For instance, with respect to the back pain the Veteran exhibited in-service, in an April 1974 Clinical Record Consultation Sheet, a doctor noted it was probably attributable to a conversion reaction.  In fact, the Veteran was subsequently diagnosed with conversion reaction later that same month.  See April 1974 Clinical Record Narrative Summary.  Further, in the April 1974 Narrative Summary, Dr. G.D.E. noted the Veteran was evaluated by another doctor for back pain, who found no objective back problem at all; no muscle spasm or otherwise to indicate the Veteran had a back problem. 

The Veteran's STRs are negative for fainting spells.  However, lightheadedness is reported on one occasion in a December 1973 Sick Call Treatment Record note, which indicated the Veteran reported becoming lightheaded and subsequently developed a headache.  Within the same note, the symptoms are attributed to hyperventilation and anxiety.  

In a March 1979 VA Report of Accidental Injury, the Veteran reported being in an automobile accident in July 1978, which caused severe back problems.  In a letter written by Dr. E.A.S., he noted that he first saw the Veteran in September 1978.  At that time, the Veteran reported to him that she started having back problems following an automobile accident about a month prior.  

In November 1995, Dr. K.P.K. noted the Veteran reported persistent bilateral hip and back pain following a foraminotomy in September 1995.  Then in December 1995, Dr. J.W.B. noted the Veteran reported bilateral hip and low back pain following a decompressive laminectomy.  Later in May 1999, Dr. D.K. noted the Veteran reported developing muscle spasms in both legs and chronic back pain in August 1995 after undergoing decompressive laminectomy.  Dr. D.K. noted the Veteran's major complaints at that time were tingling pain in her right arm, shooting pain down both legs, and severe pain between her shoulder blades.  Additionally, the Veteran reported pain in her low back, neck, hands, and feet; falling; and having difficulty climbing stairs.  

As the examiner noted in his January 2010 VA examination, there are clear explanations for the symptoms reported by the Veteran, in-service and post-service, none of which are attributed to the Veteran's MS.

More narrowly, in her May 2011 letter, the Veteran asserts her MS is as a result of the vaccinations she received in-service.  The Veteran contends that she had an immediate reaction to the numerous vaccinations she received; she started experiencing dizziness and falling about one month after receiving her vaccinations.  A review the Veteran's STRs indicate the Veteran received the majority of her vaccinations in early December 1973, with the exception of two vaccines which were administered in a couple weeks apart in January 1974.  However, absent from the Veteran's STRs is a record of any reactions to the vaccinations.  While the Veteran asserts she began falling and experiencing dizziness frequently within a month of the receiving the vaccinations, only one fall and one report of dizziness is documented in her STRs.   

For the foregoing reasons, the Board finds that the most probative evidence of record indicates that there is no evidence of a nexus or link between the Veteran's MS and the in-service diseases or injuries alleged.   Therefore, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for MS, also claimed as headaches, muscle spasms, numbness and dizziness.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); see also Gilbert v. Derwinski, 1 Vet App. 49 (1990).  Accordingly, service connection for MS, also claimed as headaches, muscle spasms, numbness and dizziness, is not warranted.


ORDER

Service connection for multiple sclerosis, also claimed as headaches, muscle spasms, numbness and dizziness is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


